Judgment affirmed.
Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, affirmed for the reason that upon the undisputed facts of this case the plaintiff is found to be guilty of negligence contributing to his own injury. But in affirming this judgment the court does not desire to be understood as approving the charge to the jury on the trial of this case in the court of common pleas.
Price, C. J., Crew, Summers and Davis, JJ., concur.